DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on January 27, 2021. 
Claim 1 has been amended. 
Claims 12-14 are canceled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on January 27, 2021 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to IMAKURA teaches the newly added limitations as shown in the rejections below. 
Furthermore, the newly added limitation “the processor configured to change configuration of the offset which the relay device uses for translating virtual addresses when starting the self-control-subsystem after changing the total capacity of the memories in the self-control-subsystem” is not supported in the specification, and therefore, constitutes new matter as outlined in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim limitation “the processor configured to change configuration of the offset which the relay device uses for translating virtual addresses when starting the self-control-subsystem after changing the total capacity of the memories in the self-control-subsystem” is not supported in the specification, and therefore, constitutes new matter. Although Applicant points to FIG. 9 and [0118-0127] of Applicant’s published specification for support, the referenced sections do not recite “change configuration of the offset which the relay device uses for translating virtual addresses when starting the self-control-subsystem.” If Applicant disagrees that the claim limitation of claim 1 is not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.
Regarding claim 2-11 and 15, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (Pub. No.: US 2011/0246720 A1), hereafter NAKAMURA, in view of LANDIN (Pub. No.: US 2004/0260906 A1), hereafter LANDIN, PAPADOPOULOS (Patent No.: US 5,430,850), hereafter PAPADOPOULOS, GOSS (Pub. No.: US 2011/0185112 A1), hereafter GOSS, and DANILAK (Pub. No.: US 2008/0141055 A1), hereafter DANILAK, and IMAKURA (Patent No.: US 5,349,650), hereafter IMAKURA.
Regarding claim 1, NAKAMURA teaches:
A storage system comprising: a storage device; and a control system coupled to the storage device, wherein the control system includes two control-subsystems coupled to each other
each of the two control-subsystems includes: a plurality of control apparatuses coupled to each other ([0042], [0046-0050], and FIG. 2 teach the first storage controller includes MP11 & MP12 (i.e. control apparatuses), and the second storage controller includes MP21 & MP22, which are coupled to each other);
a plurality of memories coupled to the plurality of control apparatuses respectively (see FIG. 2 #24a & #24b cache memories and FIG. 4 #263 memory),
each of the plurality of control apparatuses includes: a processor (see FIG. 4 #261 CPU); and an input/output device coupled to the processor (see FIG. 4 #262 peripheral unit; see also [0061]),
the input/output device includes a relay device coupled to a control apparatus in an other-control-subsystem of the two control-subsystems (see [0048-0050], where FIG. 2 illustrates MP 11 & MP12 are connected to MP21 & MP22 via direct path D11 through SPU 25b so it can relay to other “control apparatuses” in storage controller 21b (i.e. other-control-subsystem)),
a space of a physical address indicating a storage area in a plurality of memories in a self-control-subsystem of the two control-subsystems ([0062-0063] and FIG. 4 teach memory 263 (i.e. storage area), which has a physical address; see also [0055], where data is transferred to the MP based on address) and a space of a physical address indicating a storage area in a plurality of memories in the other-control-subsystem[…] ([0060-
[…] a memory area in which control information of the other control subsystem is stored (see [0055], [0060-0064], and FIG. 4 mail box area above)
[…] a memory area in which user data is stored (see [0062-0063] & FIG. 4 #2631 program area).
NAKAMURA does not appear to explicitly teach a space of a physical address […] in a self-control-subsystem […] and a space of a physical address […] in the other-control-subsystem are associated with a space of a virtual address used by each of a processor and an input/output device in the self-control-subsystem by a method in which a correspondence is determined based on the total capacity of the memories in the self-control-subsystem, so that a start address of a memory area in which control information of the other control subsystem is stored and a start address of a memory area in which user data of the other-control-subsystem is stored are the same despite of a change of the total capacity of the memories in the other-control-subsystem, each of the plurality of the control apparatuses are configured to designate a virtual address to data to be stored, and transfer the data to a memory of the self-control-subsystem and the other-control-subsystem, the relay device configured to, configure an offset so that a virtual address of the self-control-subsystem and a virtual address of the other-control-subsystem do not overlap each other, upon receiving data transferred from the other-control-subsystem to the self-control-subsystem, translate a virtual address indicating a transfer destination of the data designated by the other-control-subsystem into a virtual address in the self-control-subsystem based on the offset, and transfer the data to the translated virtual address, and the processor configured to change configuration of the offset which the relay device uses for translating virtual addresses when starting the self-control-subsystem after changing the total capacity of the memories in the self-control-subsystem.
However, LANDIN teaches a space of a physical address […] in a self-control-subsystem […] and a space of a physical address […] in the other-control-subsystem are associated with a space of a virtual address used by each of a processor and an input/output device in the self-control-subsystem by a method in which a correspondence is determined based on the total capacity of the memories in the self-control-subsystem (see FIG. 6A & 6B, where nodes #140A & #140B (i.e. subsystems) include processing subsystems #142AA & #142AB (i.e. processor) and interfaces #148A & #148B (i.e. input/output device); [0011] & [0037] teach the global address space (i.e. space of a virtual address) includes addresses that identify each unique coherency unit stored within any of the nodes in the computer system, allowing a device in one node to identify data stored in 
each of the plurality of the control apparatuses are configured to designate a virtual address to data to be stored, and transfer the data to a memory of the self-control-subsystem and the other-control-subsystem ([0038] teaches active devices (i.e. control apparatuses) within each node may be configured to use global addresses (i.e. virtual addresses) to specify data when sending address packets in coherency transactions, where active device in one node may access data in another node by sending an address packet specifying data's global address; [0039] also teaches nodes 140 performing coherent memory replication (i.e. transfer the data) so that memory subsystems 144 in different nodes may store copies of the same coherency unit, which may be identified by a particular global address, and each memory subsystem 144 that replicates that coherency unit maps that global address to a local physical address).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NAKAMURA and LANDIN before them, to modify NAKAMURA’s storage system with multiple controllers with the ability to send data through multiple subsystems by translating addresses as taught 
NAKAMURA in view of LANDIN does not appear to explicitly teach so that a start address of a memory area in which control information of the other control subsystem is stored and a start address of a memory area in which user data of the other-control-subsystem is stored are the same despite of a change of the total capacity of the memories in the other-control-subsystem, the relay device configured to, configure an offset so that a virtual address of the self-control-subsystem and a virtual address of the other-control-subsystem do not overlap each other, upon receiving data transferred from the other-control-subsystem to the self-control-subsystem, translate a virtual address indicating a transfer destination of the data designated by the other-control-subsystem into a virtual address in the self-control-subsystem based on the offset, and transfer the data to the translated virtual address, and the processor configured to change configuration of the offset which the relay device uses for translating virtual addresses when starting the self-control-subsystem after changing the total capacity of the memories in the self-control-subsystem.
However, PAPADOPOULOS teaches the relay device configured to, configure an offset so that a virtual address of the self-control-subsystem and a virtual address of the other-control-subsystem do not overlap each other, upon receiving data transferred from the other-control-subsystem to the self-control-subsystem, translate a virtual address indicating a transfer destination of the data designated by the other-control-subsystem into a virtual address in the self-control-subsystem based on the offset, and transfer the data to the translated virtual address (C4:L67-C5:L9 teach a multiprocessor system comprising a plurality of processing nodes, where each processor, which operates on a local virtual address space, generates a global virtual address (i.e. a virtual address indicating a transfer destination of the data) to access an address in a remote node, and each node comprises means for translating the global virtual address to a node designation and a local virtual address of the remote node (i.e. a virtual address in the self-control-subsystem); C21:L18-27 also teach translating 64-bit global virtual addresses into a destination node number and 32-bit local virtual address on the destination node, and C21:L54-66 & C22:L47-48 teach the global virtual address is defined by segments and offsets, where the virtual address on the node is decomposed into a virtual page frame number and an offset). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NAKAMURA, LANDIN, and PAPADOPOULOS before them, to include PAPADOPOULOS’ local uses of virtual addresses in NAKAMURA and LANDIN’s storage system with multiple controllers such that the combination teaches wherein a capacity of the plurality of memories of the self-control-subsystem changes, or wherein a capacity of the plurality of memories of the other-control-subsystem changes. One would have been motivated to make such a combination in order to allow the system for a larger physical address space at each processor as taught by PAPADOPOULOS (C22:L63-65), improving the overall speed of the memory system.
NAKAMURA in view of LANDIN and PAPADOPOULOS does not appear to explicitly teach so that a start address of a memory area in which control information of the other control subsystem is stored and a start address of a memory area in which user data of the other-control-subsystem is stored are the same despite of a change of the total capacity of the memories in the other-control-subsystem, and the processor configured to change configuration of the offset which the relay device uses for translating virtual addresses when starting the self-control-subsystem after changing the total capacity of the memories in the self-control-subsystem.
However, NAKAMURA in view of LANDIN, PAPADOPOULOS, and GOSS teaches so that a start address of a memory area in which control information of the other control subsystem is stored and a start address of a memory area in which user data of the other-control-subsystem is stored are the same (GOSS FIG. 5 illustrates HEADER being stored in Page 0 (i.e. memory area in which control information is stored), and DATA also being stored in Page 0 (i.e. memory area in which user data is stored), where since both HEADER and DATA are stored in the same page, the 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NAKAMURA, LANDIN, PAPADOPOULOS, and GOSS before them, to modify NAKAMURA’s communication data stored in the mail box area to include header and data as taught by GOSS, which is applying a known technique (storing header data in the header region and data in the data region of the page) to a known device (storage system with multiple controllers with the ability to send data through multiple subsystems by translating addresses) ready for improvement to yield predictable results (storage system with multiple controllers with the ability to send data through multiple subsystems by storing header data in the header region and data in the data region of the page of the communication data).
NAKAMURA in view of LANDIN, PAPADOPOULOS, and GOSS does not appear to explicitly teach so that a start address of a memory area in which control information of the other control subsystem is stored and a start address of a memory area in which user data of the other-control-subsystem is stored are the same despite of a change of the total capacity of the memories in the other-control-subsystem, and the processor configured to change configuration of the offset which the relay device uses for translating virtual addresses when starting the self-control-subsystem after changing the total capacity of the memories in the self-control-subsystem.
However, NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, and DANILAK teaches so that a start address of a memory area in which control information of the other control subsystem is stored and a start address of a memory area in which user data of the other-control-subsystem is stored are the same despite of a change of the total capacity of the memories in the other-control-subsystem (DANILAK [0026] teaches increasing storage capacity for the storage subsystem (see also [0048]), where GOSS FIG. 5 above illustrates both HEADER and DATA being stored in the same page, where increasing the storage capacity would not affect HEADER and DATA being stored in the same page).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, and DANILAK before them, to modify NAKAMURA, LANDIN, PAPADOPOULOS, and GOSS’ storage system with multiple controllers with the ability to have a different storage size in the redundant storage system as taught by DANILAK. One would have been motivated to make such a combination in order to save space in the system and only allocate space when needed.
NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, and DANILAK does not appear to explicitly teach the processor configured to change configuration of the offset which the relay device uses for translating virtual addresses when starting the self-control-subsystem after changing the total capacity of the memories in the self-control-subsystem.
However, NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, and IMAKURA teaches the limitation (IMAKURA C7:L27-39 teach increasing the memory capacity of the DPRAM, and C7:L40-59 teach the address translation is done by changing the offset data set in the offset register).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, and IMAKURA before them, to include IMAKURA’s address translation performed by circuit operation in NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, and DANILAK’s storage system with multiple controllers. One would have been motivated to make such a combination in order to improve efficiency by reducing the burden on the CPU as taught by IMAKURA ([ABST]).
Regarding claim 8, 
wherein a sum of capacities of the plurality of memories in the self-control-subsystem is different from a sum of capacities of the plurality of memories in the other-control-subsystem (see DANILAK [0026], where the system has primary storage devices (i.e. self-control subsystem) and has a different capacity than the redundant storage device).
The same motivation that was utilized for combining NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, and IMAKURA as set forth in claim 1 is equally applicable to claim 8. 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (Pub. No.: US 2011/0246720 A1) in view of LANDIN (Pub. No.: US 2004/0260906 A1), PAPADOPOULOS (Patent No.: US 5,430,850), GOSS (Pub. No.: US 2010/0185830 A1), DANILAK (Pub. No.: US 2008/0141055 A1), and IMAKURA (Patent No.: US 5,349,650) as applied to claim 1 above, and further in view of SESHADRI (Pub. No.: US 2010/0031360 A1), hereafter SESHADRI.
Regarding claim 2, NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, and IMAKURA teaches the elements of claim 1 as outlined above. NAKAMURA also teaches:
wherein each of the plurality of memories includes a system data area and a user data area
access to the user data area by the input/output device is permitted (see [0060-0063], where the program area is accessed to carry out processes in the MP),
in the space of the physical address in the self-control-subsystem, a system data area in a first memory of the plurality of memories, a user data area in the first memory (see FIG. 2 #21a (i.e. self-control subsystem), which has a plurality of memories in MP11 and MP12, which both have work area, DMAC area, and mailbox area (i.e. system data area), as well as program area (i.e. user data area); see also [0061-0063]),
a system data area in a second memory of the plurality of memories, and a user data area in the second memory are serially arranged (see FIG. 2 #26a MP12, FIG. 4 #263, and [0058-0060], where each MP has a program area (i.e. user data area), and work area, DMAC area, and mailbox area (i.e. system data area), where the areas are serially arranged and organized one after the other and do not have the same address space (based on the definition of the specification in [0039])).
NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, and IMAKURA does not appear to explicitly teach access to the system data area by the input/output device is inhibited.
However, SESHADRI teaches the limitation ([0124] teaches the I/O intercept handler blocks any write by the guest software (i.e. input/output 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, and SESHADRI before them, to modify NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, and IMAKURA’s storage system with multiple controllers with the ability for the kernel memory to be prevented from being accessed as taught by SESHADRI. One would have been motivated to make such a combination in order to prevent malicious writes to the kernel memory as taught by SESHADRI ([0044]).
Regarding claim 7, NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, and SESHADRI teaches the elements of claim 2 as outlined above. NAKAMURA also teaches:
wherein in each of the plurality of memories, the system data area includes a control data area and a shared data area (see FIG. 4 #2633 DMAC area (i.e. control data area) and #2634 mailbox area (i.e. shared data area); see also [0062-0063]),
access to the shared data area by a processor in the self-control-subsystem is permitted, and in the space of the physical address
the control data area and the shared data area are serially arranged in the system data area (see FIG. 4, where the DMAC area and the mailbox area are serially arranged (i.e. their address space is next to each other in the memory #263)).
SESHADRI also teaches access to the control data area by a processor in a control apparatus coupled to the other memory of the plurality of memories is inhibited (see [0124], where the kernel area in the memory is blocked; see also FIG. 3, where the user data area is shown in the memory as well as the kernel area).
The same motivation that was utilized for combining NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, and SESHADRI as set forth in claim 2 is equally applicable to claim 7. 

Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (Pub. No.: US 2011/0246720 A1) in view of LANDIN (Pub. No.: US 2004/0260906 A1), PAPADOPOULOS (Patent No.: US 5,430,850), GOSS (Pub. No.: US 2010/0185830 A1), DANILAK (Pub. No.: US 2008/0141055 A1), IMAKURA (Patent No.: US 5,349,650), and SESHADRI (Pub. No.: US 2010/0031360 A1) as applied to claim 2 above, and further in view of KOINUMA (Pub. No.: US 2013/0159638 A1), hereafter KOINUMA.
Regarding claim 3, NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, and SESHADRI teaches the elements of claim 2 as outlined 
wherein in the space of the virtual address designated by the self-control-subsystem, a storage area of the plurality of memories in the self-control-subsystem starts at a predetermined self-control-subsystem address, and a storage area of the plurality of memories in the other-control-subsystem starts at a predetermined other-control- subsystem address after the storage area of the plurality of memories in the self- control-subsystem. 
However, KOINUMA teaches wherein in the space of the virtual address designated by the self-control-subsystem, a storage area of the plurality of memories in the self-control-subsystem starts at a predetermined self-control-subsystem address (FIG. 1 illustrates a plurality of building blocks #10 (i.e. self-control-subsystem and other-control-subsystem), where FIG. 2 illustrates node #20 containing a plurality of memories in the building block; FIG. 3 illustrates BB#0 starts at a predetermined address, which is in the node, where the node is in the virtual address space (as shown in [0171] and Fig. 17) designated by the system).
KOINUMA also teaches a storage area of the plurality of memories in the other-control-subsystem starts at a predetermined other-control- subsystem address after the storage area of the plurality of memories in the self- control-subsystem
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA before them, to modify NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, and SESHADRI’s storage system with multiple controllers with the ability for the building block storage areas to be one after the other as taught by KOINUMA. One would have been motivated to make such a combination in order to ensure no space is wasted and to not overlap memory addresses to prevent data loss.
Regarding claim 4, NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA teaches the elements of claim 3 as outlined above. NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA also teaches: 
wherein in the space of the virtual address, the system data area and the user data area in the first memory start at a predetermined first system data address, and the system data area and the user data area in the second memory start at a predetermined second system data address after the user data area in the first memory (KOINUMA [0047] and [0064] teach the memories in the nodes hold kernel (i.e. system data area) and user data; FIG. 3 illustrates the local area addresses; FIG. 9 illustrates the memories are allocated after each other (e.g. FIG. 9 rows 2 & 3 node ID 1 
The same motivation that was utilized for combining NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA as set forth in claim 3 is equally applicable to claim 4.
Regarding claim 5, NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA teaches the elements of claim 4 as outlined above. NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA also teaches:
wherein the processor configured to generate first association information which associates physical addresses of the system data area and the user data area in the self-control-subsystem with virtual addresses (see KOINUMA [0047] and [0064], where the node stores kernel and user data and has a plurality of memories that do so (see FIG 2); [0011] also teaches the physical address of the memories are generated and associated with logical address of the memory; see also [0082] and [0107], where the logical and physical addresses of the memories are associated with each other, which is done by the CPU, and is stored in the TLB),
the processor configured to, upon receiving a command designating a first virtual address indicating a storage area in the self-control-subsystem, translate the first virtual address into a first physical address based on the first association information, and access the first physical address (see 
The same motivation that was utilized for combining NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA as set forth in claim 3 is equally applicable to claim 5.
Regarding claim 11, NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA teaches the elements of claim 5 as outlined above. NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA also teaches:
wherein the processor configured to generate third association information which associates a virtual address with an extended virtual address which is a different virtual address (see LANDIN [0046] & [0050-0052], where the global address is translated from the virtual address, which is a larger address than the global address),
in the space of the extended virtual address, the system data area in a local memory of the plurality of memories starts at a predetermined system data address, and the user data area in the local memory starts at a predetermined user data address after the system data area in the local memory (see LANDIN [0046] & [0050-0052], the extended virtual address space being the space that global and local addresses are translated 
the processor configured to, upon receiving a command designating a first extended virtual address indicating a storage area in the self-control-subsystem, translate the first extended virtual address into the first virtual address based on the third association information, translate the first virtual address into a first physical address based on the first association information, and access the first physical address (see LANDIN [0041-0043], where an instruction specifies a virtual address as an extended virtual address, which is translated based on information (i.e. third association information) in the TLB (see [0051-0052]); [0055] teaches the global address is translated into the local physical address).
The same motivation that was utilized for combining NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA as set forth in claim 3 is equally applicable to claim 11.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (Pub. No.: US 2011/0246720 A1) in view of LANDIN (Pub. No.: US 2004/0260906 A1), PAPADOPOULOS (Patent No.: US 5,430,850), GOSS (Pub. No.: US 2010/0185830 A1), DANILAK (Pub. No.: US 2008/0141055 A1), and IMAKURA (Patent No.: US 5,349,650) as applied to claim 1 above, and further in view of KOINUMA (Pub. No.: US 2013/0159638 A1).
Regarding claim 9, NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, and IMAKURA teaches the elements of claim 1 as outlined above. NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, and IMAKURA does not appear to explicitly teach:
wherein the processor configured to acquire physical address information indicating relationship between a sum of capacities of the plurality of memories in the self-control-subsystem and a physical address in the plurality of the memories in the self-control-subsystem, acquire memory capacity information indicating a sum of the capacities of the plurality of memories in the self-control-subsystem, and generate association information based on the physical address information and the memory capacity information. 
However, KOINUMA teaches wherein the processor configured to acquire physical address information indicating relationship between a sum of capacities of the plurality of memories in the self-control-subsystem and a physical address in the plurality of the memories in the self-control-subsystem
KOINUMA also teaches acquire memory capacity information indicating a sum of the capacities of the plurality of memories in the self-control-subsystem (see FIG. 9 & [0095-0098], where the address mask gives the memory capacities for the plurality of memories in node 1; the address mask represents a range of physical addresses and gives the range of each unit (local or shared areas), so that space can be properly allocated throughout each building block, each being a memory; this can be seen as the sum of the capacities because in FIG. 3, the local area for BB#1 starts based off the local area of BB#0),
generate association information based on the physical address information and the memory capacity information (see FIG. 9 & [0095-0098], where the start address, address mask, etc. are data associated based on the physical address (starting address) and the address mask (capacity)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, and KOINUMA before them, to modify NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, and IMAKURA’s storage system with multiple controllers with the ability for the building block storage areas to be one after the other as taught by KOINUMA. One would have been motivated to make such a combination .

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (Pub. No.: US 2011/0246720 A1) in view of LANDIN (Pub. No.: US 2004/0260906 A1), PAPADOPOULOS (Patent No.: US 5,430,850), GOSS (Pub. No.: US 2010/0185830 A1), DANILAK (Pub. No.: US 2008/0141055 A1), IMAKURA (Patent No.: US 5,349,650), SESHADRI (Pub. No.: US 2010/0031360 A1), and KOINUMA (Pub. No.: US 2013/0159638 A1) as applied to claim 5 above, and further in view of GRUBE (Pub. No.: US 2015/0235032 A1), hereafter GRUBE.
Regarding claim 6, NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA teaches the elements of claim 5 as outlined above. NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA also teaches:
wherein each of the plurality of control apparatuses includes a memory management device coupled to the processor and the input/output device (see NAKAMURA FIG. 4 #261 & #262 (i.e. management unit), where they both manage the memory in the MP),
the memory management device configured to refer to the second association information
the input/output device configured to, upon receiving a command designating a second virtual address indicating the user data area in the self-control-subsystem, translate the second virtual address into a second physical address by using the memory management device, and access the second physical address (see LANDIN [0041], where the MMU has the TLB in it, which holds the virtual to physical address translation; the interface  (i.e. I/O device) receives the data (see Fig. 8 148A) and starts the process of translating; FIG. 9 & [0074-0077] teach the address translation occurs from the global address to the physical address for the data).
The same motivation that was utilized for combining NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA as set forth in claim 3 is equally applicable to claim 6.
NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, and KOINUMA does not appear to explicitly teach the processor configured to generate second association information which associates physical addresses of the user data area in the self-control-subsystem with virtual addresses.
However, GRUBE teaches the limitation ([0051] & [0097] teach the virtual to physical mapping of the data is taught in the location table for the user data (i.e. second association information)). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having 
Regarding claim 10, NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, KOINUMA, and GRUBE teaches the elements of claim 6 as outlined above. NAKAMURA in view of LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, KOINUMA, and GRUBE also teaches:
wherein the first association information includes information on an access right for each storage area in the plurality of memories in the self-control-subsystem (see KOINUMA [0047] & [0064], where the node stores kernel and user data and has a plurality of memories that do so; [0082] & [0107-0108] teach the logical and physical addresses are associated with each other (i.e. first association information), which is done by the CPU and is stored in the TLB; [0113-0116] teach the access is either granted or not based on the address association of the logical to physical address),
the processor configured to configure the information on the access right of a corresponding storage area to the second association information, based on the information on the access right for each storage area in the first association information (see GRUBE [0051] & [0097], where the user data access is taught; see KOINUMA FIG. 4 & [0196], where the shared area which has a physical to virtual mapping (i.e. first association information) and has a security level, where based on that security level, the local area security level is set (i.e. the storage area to the second association information)).
The same motivation that was utilized for combining NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, SESHADRI, KOINUMA, and GRUBE as set forth in claim 6 is equally applicable to claim 10.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (Pub. No.: US 2011/0246720 A1) in view of LANDIN (Pub. No.: US 2004/0260906 A1), PAPADOPOULOS (Patent No.: US 5,430,850), GOSS (Pub. No.: US 2010/0185830 A1), DANILAK (Pub. No.: US 2008/0141055 A1), and IMAKURA (Patent No.: US 5,349,650) as applied to claim 1 above, and further in view of POPOVSKI (Pub. No.: US 2011/0016152 A1), hereafter POPOVSKI.
Regarding claim 15, 
wherein a virtual address not allocated to a space of the physical address is allocated on a different space of the virtual memories and allocated when capacity of the memory is increased.
However, POPOVSKI teaches the limitation ([0017] teaches storage system 10 operating upon a physical address space in disks 20 that is much smaller than the virtual address space upon which a host operates, and their address space or virtual capacity can be expanded dynamically as new data is stored; see also [0019]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, IMAKURA, and POPOVSKI before them, to include POPOVSKI’s thin provisioning in NAKAMURA, LANDIN, PAPADOPOULOS, GOSS, DANILAK, and IMAKURA’s storage system with multiple controllers with the ability to send data through multiple subsystems. One would have been motivated to make such a combination in order to reduce consumption of electrical energy, have smaller hardware space requirements, and reduce heat generation by dynamically expanding the storage capacity as needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138